Title: From John Quincy Adams to John Adams, 29 May 1823
From: Adams, John Quincy
To: Adams, John


				
					My dear Son
					Washington 29. May 1823
				
				I have received your two Letters; and have since then also received a Letter from President Kirkland, containing a Statement of the reasons of your dismission from the University—I have delayed answering your Letters, in the hope, that you might obtain permission to return after the vacation, and receive your degree, without degradation—I have written to President Kirkland, and hope to hear soon from him in reply—In the mean time I wish to spare you and myself the pain of expressing my feelings on this occasion—Yesterday your Mother received your Letter mentioning the illness of my Uncle Adams, and repeating your previous accounts of my dear father’s infirm state of health—If Mr Cruft can procure a Carriage like that which you mention, and you can obtain your Grandfather’s consent to make use of it, I most cheerfully authorise you and Mr Cruft to do so, and to charge the expense of the Carriage to me—I hope in two Months from this time to be enabled to leave this place for a few weeks to visit my father. It may be sometime in August before I can go. My absence must not be long—Your brother George will then leave me, to complete the third year of his Law Studies, at Boston—I propose that you should come with me, when I return here; to take his place in my family—And we may hereafter consider your project of settling eventually at Baltimore—Give my duty to your Grandfather, and my love to your brother Charles, and the other members of the family.I am your affectionate father
				
					John Quincy Adams.
				
				
			